PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Chen, et al
Application No. 17/241,040
Filed: April 26, 2021
Attorney Docket No. TRANSMISSION TIME INTERVAL (TTI) BUNDLING FOR PHYSICAL DOWNLINK SHARED CHANNEL (PDSCH)
:
:
:     DECISION ON PETITION
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 24, 2022, to revive the above-identified application.

The present petition is not signed by an attorney/agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Jimmy Cheng appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Missing Parts of Nonprovisional Application (Notice), mailed May 05, 2021. The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned by operation of law on July 06, 2021. A courtesy Notice of Abandonment was mailed on January 06, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the surcharge fee of $160, (2) the petition fee of $2,100 and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Patent Application Processing (OPAP) for further pre-examination processing in the normal course of business on the reply received June 24, 2022. 

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at (571) 272-1619. 


/JONYA SMALLS/Lead Paralegal Specialist, OPET